DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and will be examined in the U.S. non-provisional application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a sealing portion (Claim 8, lines 1 and 2, the specification describes only that the second surface 346 of the housing portion of the discharge cover forms a kind of sealing portion such that the sealing portion is not physical structure in and of itself, ¶ 0073),
			the first discharge guide passage (Claim 19, line 3), and	
			at least one oil collection groove [of the discharge cover] (Claim 20, line 3, i.e., oil collection groove not found recited in the specification), the second oil passage communicates with the at least one oil collection groove [of the discharge cover] (Claim 20, lines 4 and 5)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to because
				Vc has shown in Fig. 4 (the specification describes that Vc is a sum of the volumes of V1 and V2 as shown in Fig. 2 (¶ 0077, lines 1-3) so it is not understood what Vc is attempting to depict in Fig. 4 (i.e., this is confusing to understand for a reader of the specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the Abstract is objected to because it contains 161 words as indicated by the word counter in the file wrapper of the case and 161 words is greater than 150 words.
	Appropriate correction is required.


The disclosure is objected to because of the following informality:
		“the motor unit20” (¶ 0066, last two (2) lines) should be ‘the motor unit 20 [[
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 					
				Claim 20 recites the element “at least one oil collection groove” (Claim 20, line 3) which does not appear to be supported in the specification (the words “collection groove” are not found described as such in the specification).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Regard to Claims 1 and 15 and claims dependent thereon and Claim 13
	The phrase “a discharge cover having an inner space” (Claim 15, line 11) in combination with the phrase “a discharge space defined by the discharge cover” (Claim 15, line 13) makes the claim indefinite in that it is not understood that the inner space and the discharge space are actually different spaces.  In contrast, the specification equates the inner space and the discharge space (recess 341a forms a discharge space, ¶ 0070, line 3, and “The space part 341a may also be referred to as an “inner space” of the discharge cover 34.”, ¶ 0070, last two lines) of the discharge cover as being the same space (¶ 0070).   
	The element “the discharge port” (Claim 15, line 17) has improper antecedent basis.  One way to overcome this rejection is to amend the claim to recite ‘the plurality of discharge ports [[
In Regard to Claim 12 and claims dependent thereon
	The element “the first compression chamber” (Claim 12, last line) has improper antecedent basis.  Additionally, this element makes the claim indefinite in that it is not understood how this compression chamber is associated with the initial compression chamber, the final compression chamber, and/or at least one intermediate compression chamber (Claim 12, lines 12-15) previously recited in the claim.   

In Regard to Claim 16
	The phrase “the second volume is predetermined to set the volume ratio at 4.5 or greater” (Claim 16, lines 1 and 2) in combination with the phrase “a volume of the first volume and the second volume is predetermined” (Claim 15, last two lines) makes the 
	Additionally, the phrase “the second volume is predetermined to set the volume ratio at 4.5 or greater” (Claim 16, lines 1 and 2) in combination the phrase “a compression chamber having a first volume” (Claim 15, line 10) in further combination with the specification makes the claim indefinite in that it is not understood by the description in the specification how the second volume is predetermined so that it is understood how the ratio of 4.5 or greater is actually attained and the scope of the claim is clear.  In one place the specification describes the ratio as the volume of the discharge space divided by a stroke volume defined as the total volume of the initial compression chamber among the compression chambers (¶ 0100, last five (5) lines; Abstract, last three (3) lines; ¶s 0078 and 0082).  In another place the specification describes that the compression chamber Vc may refer to the volume of the initial compression chamber which is the sum of the volumes of the first and second compression chambers V1 and V2 (¶ 0077, lines 1-3).  Yet in another place, the specification characterizes that Vc is the initial compression chamber among the 

In Regard to Claim 18
	The element “the compression space” (Claim 18, line 8) has improper antecedent basis.	 
In Regard to Claim 19 and a claim dependent thereon
	The element “the first discharge guide passage” (Claim 19, line 3) has improper antecedent basis.	 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0047378 (Choi et. al.; published on February 18, 2016) (CHOI).  
	The Examiner notes that one of the inventors of the instant application, inventor Cheolhwan Kim, is also one of the inventors of US2016/0047378 which is applied as prior art evidence to reject the claims below, and as such represents the inventor’s prior knowledge in the scroll compressor art.  
	In reference to Claim 12, CHOI discloses:
		A scroll compressor (title, Abstract, Figs. 1-9), comprising: 
			a casing (1, ¶ 0023, line 3, Fig. 2) having an inner space (oil storage space 1b, ¶ 0023, last line) in which oil is stored (oil collects in lower space 1b); 
			a motor (2, ¶ 0023, line 3, located in the upper portion of Fig. 2) provided in the inner space (1b) of the casing (1); 
			a shaft (rotational shaft 8, ¶ 0027, line 8) coupled to the motor (2); 
			a frame (main frame 31, ¶ 0027, line 1) provided at a side of the motor (2) and having a frame-side discharge passage (upper portion of refrigerant passage PG defined by frame 31, ¶ 0043, lines 3 and 4, Fig. 2) penetrating the frame (31) in an axial direction (up and down direction in Fig. 2); 
G that is defined by 32, ¶ 0043, lines 3-8) penetrating the first scroll (32) in an axial direction so as to communicate with the frame-side discharge passage (portion of PG in 31); 
			a second scroll (orbiting scroll 33, ¶ 0028, line 10) provided between the frame (31) and the first scroll (32) to form compression chambers (including at least S11, S12 and the compression chamber crossed by the lead line associated with reference character S11 in Fig. 4, ¶ 0041, lines 15 and 16) together with the first scroll (32) while orbiting with respect to the first 40DOCKET NO.: P-1620 scroll (32), the compression chambers including an initial compression chamber (the compression chamber crossed by the lead line associated with reference character S11 in Fig. 4 formed at an outer side and this initial compression chamber is at the radial outside of the wraps of the orbiting scroll/fixed scroll), a final compression chamber formed at an inner side (such as S11), and at least one intermediate compression chamber (a compression chamber at the end of the arrow of the lead line associated with reference numeral 326, Fig. 4) between the initial compression chamber and the final compression chamber (Fig. 4); and 
			a discharge cover (34, ¶ 0042, line 2, Fig. 2) coupled to the first scroll (32) and having a recess (spaced defined by 34 and which is crossed by the lead line of reference numeral 321, bottom portion of Fig. 2) to accommodate an end of the discharge port (includes 325a, 325b) and an end of the discharge passage (lower G defined by fixed scroll 32) so that the refrigerant discharged through the discharge port (includes 325a, 325b) is guided to the discharge passage (lower portion of PG, Fig. 2), wherein a first volume defined by the recess (space defined by 34 and which is crossed by the lead line of reference numeral 321, bottom portion of Fig. 2) and the first scroll (32) is larger than a second volume of the first compression chamber (the annular recess defined and enclosed above the discharge cover 34 as shown in Fig. 2 (i.e., the space crossed by the collective lead lines of reference numerals 321, 52, 553, and S1 in Fig. 2) has a total volume that exceeds/is larger than a total amount of volume constituted by a single, first compression chamber such as S1).  
In reference to Claim 15, CHOI discloses:
		A compressor (title, Abstract, Figs. 1-9), comprising:
			a casing (1, ¶ 0023, line 3, Fig. 2); 
			a motor (2, ¶ 0023, line 3, located in the upper portion of Fig. 2)  provided inside the casing (1), the motor having a rotor (rotor 22, ¶ 0025, line 2) and a stator (stator 21, ¶ 0025, line 1); 			
			a compression device (compression unit 3, ¶ 0028, lines 4 and 5); 
			an intermediate space (spaced crossed by the lead line of reference numeral 556, Fig. 2) provided between the compression device (3) and the motor (2); and 41DOCKET NO.: P-1620 
			a shaft (rotational shaft 8, ¶ 0027, line 8) coupled to the motor (2) and penetrating the intermediate space (spaced crossed by the lead line of reference numeral 556, Fig. 2) to transfer a drive force of the motor (2) to the compression device (3, ¶ 0048, lines 4-8), wherein the compression device (3) includes: 

			a discharge cover (34, ¶ 0042, line 2, Fig. 2) having an inner space (spaced defined by 34 and which is crossed by the lead line of reference numeral 321, bottom portion of Fig. 2); 
			a discharge space (spaced defined by 34 and which is crossed by the lead line of reference numeral 321, bottom portion of Fig. 2) defined by the discharge cover (34) and a lower surface of the compression device (3) and including the inner space of the discharge cover (34); 
			a plurality of discharge ports (discharge port DP includes discharge inlets 325a, 325b, ¶ 0031, lines 1-3) to discharge compressed refrigerant from the compression chamber (including at least S11, S12 and the compression chamber crossed by the lead line associated with reference character S11 in Fig. 4, ¶ 0041, lines 15 and 16) to the discharge space (spaced defined by 34 and which is crossed by the lead line of reference numeral 321, bottom portion of Fig. 2); and 
			a first discharge passage (refrigerant passage PG1, ¶ 0043, lines 3-8) to connect the intermediate space (spaced crossed by the lead line of reference numeral 556, Fig. 2) and the discharge space (spaced defined by 34 and which is crossed by the lead line of reference numeral 321, bottom portion of Fig. 2), wherein the discharge cover (34) is configured to guide refrigerant discharged from the discharge port (includes 325a, 325b) to the discharge passage (PG), and wherein the discharge space (spaced defined by 34 and which is crossed by the lead line of reference numeral 
	In reference to Claim 17, CHOI further discloses that the compressor (title, Abstract, Figs. 1-9) further includes an upper space (inner space of casing 1a, ¶ 0024, line 5, Fig. 2) provided above the motor (2), and a second discharge passage (at least passage 26, ¶ 0026, line 5 and/or inner passage crossed by the lead line of reference numeral 22) provided between the rotor (22) and the stator (21) to connect the upper space (inner space of casing 1a, ¶ 0024, line 5, Fig. 2) and the intermediate space (spaced crossed by the lead line of reference numeral 556, Fig. 2).  
	In reference to Claim 18, CHOI also discloses that the compression device (3, Fig. 2) further includes: 
			a frame (main frame 31, ¶ 0027, line 1) fixed to the casing (1); 
			a fixed scroll (fixed scroll 32, ¶ 0028, line 9) having a fixed wrap (fixed wrap 322, ¶ 0030, line 3), the plurality of discharge ports (includes 325a, 325b), and the discharge passage (PG); and 
			an orbiting scroll (orbiting scroll 33, ¶ 0046, line 3) that orbits via the drive force and having an orbiting wrap (orbiting wrap 332, ¶ 0029, last three lines) extending toward the fixed scroll (32) to engage with the orbiting wrap (332), wherein the compression space (within 3, Fig. 2) is provided between the fixed wrap (322) and 
	In reference to Claim 19, CHOI further discloses that the discharge cover (34, Fig. 2) is eccentrically coupled with the compression device (3, fixed scroll 32 is mounted on eccentric shaft portion 53 making fixed scroll eccentrically coupled with the compression unit 3 relative to the casing 1….as discharge cover 34 is coupled with the eccentrically coupled fixed scroll 32 as shown in Fig. 2 at the position where the lead line of reference numeral 328 crosses the discharge cover 34 this makes the discharge cover 34 have an eccentrically coupled relationship with the compression device relative to the casing 1...and this is confirmed visually with a viewing of Fig. 2 as the discharge cover 34 is not positioned co-centric with the casing 1) and includes at least one discharge guide groove (a slanted portion at the end of the lead line of 34 is groove relative to a bottom portion of 34, Fig. 2) that communicates with the first discharge guide passage (PG).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in further view of US9395105 (Shimazu et al.; issued on July 19, 2016) (SHIMAZU).
	In reference to Claim 1, CHOI teaches:
		A scroll compressor (title, Abstract, Figs. 1-9), comprising: 
			a casing (1, ¶ 0023, line 3, Fig. 2); 
			a motor (2, ¶ 0023, line 3, located in the upper portion of Fig. 2) provided in an inner space of the casing (1, Fig. 2) and having an inner passage (inner passage crossed by the lead line of reference numeral 22, Fig. 2) and an outer passage (26, ¶ 0026, line 5) penetrating the motor (2) in an axial direction (up and down direction of Fig. 2); 
			a shaft (rotational shaft 8, ¶ 0027, line 8) rotatably coupled to the motor (2); 
			a frame (main frame 31, ¶ 0027, line 1) provided below the motor (20) such that a space (spaced crossed by the lead line of reference numeral 556, Fig. 2) is provided between the frame (31) and the motor (2), and the shaft (8) penetrates the space (spaced crossed by the lead line of reference numeral 556, Fig. 2) and is supported by the frame (31); 
			a first scroll (fixed scroll 32, ¶ 0028, line 9) provided at a lower side of the frame (31, at lower side of Fig. 2), the first scroll (32) having a fixed wrap (322, ¶ 0028, ¶ 0029, line 9) formed on a surface of the first scroll (32), and a discharge port (includes 325a, 325b of DP, ¶ 0031, lines 1 and 2) and a discharge passage (lower portion of PG, Fig. 2) formed through the first scroll (32); 

			a discharge cover (34, ¶ 0042, line 2, Fig. 2) coupled to the first scroll (32) and having a recess (which defines inner space inbound from 34, Fig. 2) to accommodate an end of the discharge port (includes 325a, 325b) and an end of the discharge passage (PG at right portion of Fig. 1) so that the refrigerant discharged through the discharge port (that includes 325a, 325b) is guided to the discharge passage (PG , ¶ 0043, lines 3-8), wherein a discharge space (crossed by the lead line of reference character S1, Fig. 2) is provided between the discharge cover (34) and the first scroll (32), and the discharge space has a volume ratio, the volume ratio obtained by 37DOCKET NO.: P-1620dividing a volume of the discharge space by a volume of an initial compression chamber (a radially outbound compression chamber crossed by the lead line of reference numeral S11, Fig. 7) among the compression chambers (Figs. 2 and 7).  
While CHOI teaches the elements above including the volume ratio, CHOI does not explicitly call out that the volume ratio has a specific numerical ratio value of 4.5 or more.  SHIMAZU teaches a refrigeration cycle device having a design ratio (Abstract, lines 1 and 2, Figs. 1-16) where design ratios for scroll compressor (Fig. 2) operation 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize volume ratios that have numerical values of greater than 4.5 as taught by SHIMAZU and utilize this understanding to backwards engineer and/or further design the internal spaces including the discharge/compression spaces of the scroll compressor of CHOI for the benefit of ensuring the highest operating efficiency for the scroll compressor as expressly described by SHIMAZU (col. 2, lines 65 and 66 and col. 3, lines 48-53 and column 16, lines 43-45).  
	In reference to Claims 13-14 and 16, CHOI teaches a ratio of the first volume and the second volume and that such a ratio would vary during the orbiting cycle because of the varying volume of the compression chamber, however, CHOI does not explicitly call out a specific numeral ratio value of 4.5 or greater (Claims 13 and 16) and/or that this numerical value of the volume ratio is 15 or less (Claim 14).  SHIMAZU teaches a refrigeration cycle device has a volume design ratio (Abstract, lines 1 and 2, Figs. 1-16) and that these volume design ratios during scroll compressor (Fig. 2) operation can have specific numerical ratio values that exceed 4.5 or greater (see the respective graphs in each of Figs. 10-16).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize volume ratios that have numerical ratio values of greater than 4.5 and/or less than 15 as taught by SHIMAZU and utilize this understanding to backwards engineer and/or further design the specific volumes the internal spaces including the discharge/compression spaces of CHOI’s scroll compressor for the benefit of ensuring .  

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI and SHIMAZU, and further in view of US5400611 (Takeda et al.; issued on March 28, 1995) (TAKEDA).  
	In reference to Claim 2, CHOI and SHIMAZU further teach that an outer circumferential surface of the first scroll (32, as shown in Fig. 1) is inserted into an inner circumferential surface of the discharge cover (34), however, CHOI does not teach that the discharge cover (34) is provided with at least one discharge guide groove and features associated therewith.  TAKEDA teaches a scroll machine (Abstract, Figs. 1-4) that includes a discharge cover (2, col. 3, line 43, Fig. 2) being provided with at least one discharge guide groove recessed in the inner circumferential surface (the groove is at the position that is crossed by the lead line of reference numeral 31 in Fig. 2) toward an outer circumferential surface of the discharge cover (in the radially outward direction as shown in Fig. 2) to be spaced apart from the outer circumferential surface of the first scroll (the groove is spaced axially apart from projection 31 as shown in Fig. 2).  
	It would be obvious to the PHOSITA before the effective filing date to teach a discharge cover being provided with at least one discharge guide groove recessed in the inner circumferential surface toward an outer circumferential surface of the discharge cover to be spaced apart from the outer circumferential surface of the first scroll as taught by TAKEDA and incorporate such a groove arrangement in to the 
	In reference to Claim 3 and similar to Claim 2 above, CHOI and SHIMAZU do not teach a discharge guide groove.  TAKEDA teaches a scroll machine (Abstract, Figs. 1-4) that includes a discharge cover (2, col. 3, line 43, Fig. 2) where the discharge passage has a position that corresponds to a position of the discharge guide groove so as to communicate with the discharge guide groove (CHOI and SHIMAZU teach the discharge passage as previously described above and as TAKEDA illustrates in the cross section view of Fig. 2, the space/passage adjacent the groove communicates with the groove so as to extend inside the groove).  
	It would be obvious to the PHOSITA before the effective filing date to teach a discharge cover where the discharge passage has a position that corresponds to a position of the discharge guide groove so as to communicate with the discharge guide groove as taught by TAKEDA and incorporate such a groove arrangement in to the modified scroll compressor of CHOI and SHIMAZU for the benefit of at least providing a discharge cover construction of the scroll compressor that effectively partitions the various pressure spaces within the scroll compressor as expressly described by TAKEDA (col. 3, lines 43-46) that allows the scroll compressor to effectively operate at high performance (col. 1, lines 11-13).   

	It would be obvious to the PHOSITA before the effective filing date to teach a discharge cover being provided with at least one discharge guide groove that has a guide surface that is inclined from a radial side surface of the discharge cover toward a bottom surface of the discharge cover as taught by TAKEDA and incorporate such a groove arrangement in to the modified scroll compressor of CHOI and SHIMAZU for the benefit of at least providing a discharge cover construction of the scroll compressor that effectively partitions the various pressure spaces within the scroll compressor as expressly described by TAKEDA (col. 3, lines 43-46) that allows the scroll compressor to effectively operate at high performance (col. 1, lines 11-13).   
	In reference to Claim 7, CHOI and SHIMAZU further teach that the discharge cover comprises: a housing (structure of 34 at the end of the lead line of 34, Fig. 1) forming the discharge space (341) and a flange extending from an outer circumferential surface of the housing and coupled to the first scroll (just above the arrow at the end of the lead line associated with reference numeral 32, Fig. 1).  CHOI and SHIMAZU, similarly to Claims 2 and 6 above do not teach at least one discharge guide groove.   
TAKEDA teaches a scroll machine (Abstract, Figs. 1-4) that includes a discharge cover (2, col. 3, line 43, Fig. 2) being provided with at least one discharge guide groove 
	It would be obvious to the PHOSITA before the effective filing date to teach a discharge cover being provided with at least one discharge guide groove recessed outward in a side surface of the housing, and wherein the discharge passage is extended inside the discharge guide groove as taught by TAKEDA and incorporate such a groove arrangement in to the modified scroll compressor of CHOI and SHIMAZU for the benefit of at least providing a discharge cover construction of the scroll compressor that effectively partitions the various pressure spaces within the scroll compressor as expressly described by TAKEDA (col. 3, lines 43-46) that allows the scroll compressor to effectively operate at high performance (col. 1, lines 11-13).   

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI and SHIMAZU and TAKEDA, and further in view of US9920759 (Sung et al.; issued on March 20, 2018.
	In reference to Claim 4, CHOI and SHIMAZU and TAKEDA do not teach at least one space expansion groove.  SUNG teaches a scroll compressor that includes that the discharge cover (discharge cover 102, Fig. 3) is provided with at least one space expansion groove (space at A, Examiner’s ANNOTATED Fig. 3 of SUNG) recessed in 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the discharge cover is provided with at least one space expansion groove recessed in the inner circumferential surface toward the outer circumferential surface of the discharge cover to be spaced apart from the outer circumferential surface of the first scroll, and wherein a position of the discharge passage does not correspond to a position of the space expansion groove as taught by SUNG and incorporate these discharge cover spatial features into the modified scroll compressor of CHOI and SHIMAZU and TAKEDA for the benefit of having a construction of the scroll compressor where the pressure sections inside the scroll compressor and the discharge cover are properly divided so that the scroll compressor operates as intended (col. 4, lines 16-30). 
	In reference to Claim 5, CHOI and SHIMAZU and TAKEDA do not teach that the discharge guide groove has an arc length that is smaller than or equal to a total arc length of the inner circumferential surface of a portion of the discharge space that does not include the discharge guide groove.  SUNG teaches a scroll compressor (title, Abstract, Figs. 1-9) that includes the discharge guide groove (groove crossed by the lead line of reference numeral 170, Fig. 3) has an arc length (at C, the cross section length as shown in Examiner’s ANNOTATED Fig. 3 of SUNG) that is smaller than or 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the discharge cover is the discharge guide groove has an arc length that is smaller than or equal to a total arc length of the inner circumferential surface of a portion of the discharge space that does not include the discharge guide groove as taught by SUNG and incorporate these discharge cover spatial features into the modified scroll compressor of CHOI and SHIMAZU and TAKEDA for the benefit of having a construction of the scroll compressor and the discharge cover where the pressure sections inside of the scroll compressor are properly divided so that the scroll compressor operates as intended (col. 4, lines 16-30). 
	In reference to Claim 8, CHOI and SHIMAZU and TAKEDA do not teach that the housing is provided with a sealing portion that does not include the discharge guide groove and that is closely adhered on the outer circumferential surface of the first scroll, and wherein a portion of the flange that extends from the outer circumferential surface of the sealing portion is provided with at least one oil collecting groove recessed in an outer circumferential surface of the housing by a predetermined depth.  SUNG teaches a scroll compressor (title, Abstract, Figs. 1-9) that includes the housing (of 102, Fig. 3) is provided with a sealing portion (D, Examiner’s ANNOTATED Fig. 3 of SUNG) that does not include the discharge guide groove (groove crossed by the lead line of reference numeral 170, Fig. 3) and that is closely adhered on the outer circumferential surface of 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that the housing is provided with a sealing portion that does not include the discharge guide groove and that is closely adhered on the outer circumferential surface of the first scroll, and wherein a portion of the flange that extends from the outer circumferential surface of the sealing portion is provided with at least one oil collecting groove recessed in an outer circumferential surface of the housing by a predetermined depth as taught by SUNG and incorporate these discharge cover spatial features into the modified scroll compressor of CHOI and SHIMAZU and TAKEDA for the benefit of having a construction of the scroll compressor and the discharge cover where the pressure sections inside of the scroll compressor are properly divided so that the scroll compressor operates as intended (col. 4, lines 16-30). 


    PNG
    media_image1.png
    694
    489
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of SUNG
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI and SHIMAZU, and further in view of US6523455 (Callahan et al.; issued on February 25, 2003) (CALLAHAN).	
		In reference to Claim 20, CHOI and SHIMAZU further teach that a first oil passage (PO1, ¶ 0031, last three (3) lines of CHOI, Fig. 1) is formed between the stator (21) and the casing (10) and a second oil passage (PO2, ¶ 0031, last three (3) lines, Fig. 1) is formed between the compression device (30) and the casing (10) and the first oil passage (PO1) communicates with the second oil passage (PO2 , ¶ 0031, last three (3) lines).  While CHOI teaches that the oil passages (PO1 , PO2) communicate with the discharge cover (34, Fig. 1) via the inner space (341).  CHOI and SHIMAZU do not explicitly call out that the passages communicate with at least one oil collection groove 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil collection groove associated with a housing/cover as taught by CALLAHAN and incorporate such a groove into the cover of the modified compressor of CHOI and SHIMAZU for the benefit of having a facilitated distribution of the oil as expressly described by CALLAHAN (col. 1, lines 8-10).  



Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The scroll compressor as recited in dependent Claim 9/8/7/1 including:
				“wherein the first scroll and the frame are provided with a plurality of oil passages penetrating the first scroll and the frame in an 39DOCKET NO.: P-1620 axial direction, and wherein the oil passages communicate with the at least one oil collecting groove”
is not shown or rendered over the prior art of record.  Dependent Claims 10 and 11 are also indicated as allowable subject matter by virtue of being dependent on allowable dependent Claim 9.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  
		US10132314 is the US patent that issued from US2018/0073505 used to reject the claims above.    

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday March 12, 2021

/Mary Davis/Primary Examiner, Art Unit 3746